Exhibit 10.2

AGREEMENT

This Agreement (this “Agreement”) by and among Donald L. Smith, Jr. (“Smith”),
on the one hand, and Devcon International Corp. (“Devcon”) and Bahamas
Construction & Development Ltd. (“BCD”, and collectively with Devcon, the
“Company”), on the other hand, is entered into by the parties hereto as of
June 5, 2006.

Recitals

WHEREAS, as of the date hereof, certain sums in the aggregate amount set forth
on Exhibit “A” (the “EBR Debt”) are owing to BCD by EBR Holding Limited, EBR
Properties Limited and Emerald Bay Resort & Co., which amount is evidenced by
the promissory notes described in Exhibit “A” (the “Notes”); and

WHEREAS, the EBR Debt is secured by certain guarantees and other collateral in
favor of BCD (the “Collateral”); and

WHEREAS, Smith, through DSMS Limited, and BCD are minority partners of EBR
Holding Limited owning 1,126 and 121 ordinary voting shares, respectively, and
corresponding percentages of Emerald Bay Resort & Co.; and

WHEREAS, Devcon is the sole shareholder of BCD and will derive benefits from the
transactions contemplated by this Agreement; and

WHEREAS, BCD desires to sell, assign, transfer and convey to Smith all rights
BCD has in and to the Notes and the Collateral; and

WHEREAS, Devcon currently owes Smith certain sums in the aggregate amount equal
to US$1,725,000, plus accrued but unpaid interest (the “Smith Debt”), which
Smith Debt Devcon and Smith each desire to be offset against the purchase price
for Smith’s purchase of the Notes; and

WHEREAS, Devcon desires to make a cash payment of US$434,350.22 to Smith in
satisfaction of all remaining amounts evidenced by the Smith Debt after offset
of the EBR Debt against such Smith Debt, all on the terms and conditions more
specifically hereinafter set forth, and

WHEREAS, Devcon desires that it be granted substantial debt relief and
forgiveness with respect to the Smith Debt as set forth herein

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereby agree as follows:

Terms

1. Incorporation of Recitals. The recitals to this Agreement are hereby
incorporated into this Agreement with the same force and effect as if set forth
at length herein.

2. Amount of Indebtedness. The parties hereto mutually agree and acknowledge
that a detailed summary of the EBR Debt, showing the principal balance and
interest accrued as of the date hereof under the Notes and a detailed summary of
the Smith Debt, together with a detailed summary of all offsets and necessary
cash payments is contained in Exhibit “A” to this Agreement.

3. Cash Payment, Offset. In consideration of the cancellation of the Smith Debt
by Smith and in order to induce Smith to enter into this Agreement, the Company
is hereby, simultaneously with the execution and delivery of this Agreement:



--------------------------------------------------------------------------------

(a) making a cash payment in the amount of US$434,350.22 plus any amounts
representing accrued but unpaid interest owing on the Smith Debt to Smith (the
“Cash Payment”);

(b) selling, assigning, conveying and transferring to Smith all rights of the
Company in and to the Notes, the Collateral and the EBR Debt and right to
payments evidenced by the Notes.

4. Closing. The closing (“Closing”) of the satisfaction and cancellation of the
Smith Debt and the assignment of the EBR Debt is taking place simultaneously
with the execution of this Agreement at the offices of the Company, at 10:00
A.M., local time, on the date hereof .

(a) The Company is delivering to Smith the following:

(i) The Cash Payment;

(ii) the Notes accompanied by good and sufficient instruments of transfer
transferring to Smith title to the Notes;

(iii) the Collateral, accompanied by such instruments of transfer as Smith may
require to benefit from the Collateral; and

(iv) Any other documents and instruments reasonably required by Smith to effect
the terms and conditions of this Agreement.

(b) In exchange for the above deliveries, Smith shall accept such deliveries in
full and complete satisfaction of the Smith Debt and shall release to the
Company the originally executed copies of each note or other instrument or
documentation evidencing the Smith Debt (or replacements thereof to the extent
necessary), all of which shall be prominently marked “CANCELED” by Smith, as
well as any other documents and instruments reasonably required by the Company
to effect the terms and conditions of this Agreement.

5. Release of Security Interests. Smith hereby releases any security interests
granted to Smith by the Company pursuant to the terms of the Smith Debt. Smith
hereby covenants and agrees to execute and deliver such instruments and
documents reasonably requested by the other to effect the release of such
security interests.

6. Representations and Warranties by the Company. The Company hereby represents
and warrants to Smith, and acknowledges that each such representation and
warranty is independently material and is being relied upon by Smith, that:

(a) This Agreement has been duly executed and delivered by the Company, and the
Company has all requisite corporate power and authority to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
perform its obligations hereunder.

(b) BCD is the sole owner of the EBR Debt, the Notes and the Collateral and has
not assigned any of its rights in the EBR Debt, the Notes or the Collateral to
any other person.

(c) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated by this
Agreement will not: (i) violate any law or any order of any court or
governmental authority that is binding on the Company; or (ii) result in a
breach of or default under any contract or other agreement to which the Company
is a party or by which any of its assets are bound.

 

2



--------------------------------------------------------------------------------

7. Representations and Warranties by Smith. Smith hereby represents and warrants
to the Company, and acknowledges that each such representation and warranty is
independently material and is being relied upon by the Company, that:

(a) This Agreement has been duly executed and delivered by Smith, and Smith has
all requisite power and legal capacity to execute and deliver this Agreement and
to consummate the transactions contemplated hereby and to perform its
obligations hereunder.

(b) Smith is the sole owner of the Smith Debt and has not assigned any of its
rights in the Smith Debt to any other person.

(c) The execution, delivery and performance of this Agreement by Smith and the
consummation by Smith of the transactions contemplated by this Agreement will
not: (i) violate any law or any order of any court or governmental authority
that is binding on Smith; or (ii) result in a breach of or default under any
contract or other agreement to which Smith is a party or by which any of his
assets are bound.

8. Indemnity. Each party hereto covenants and agrees that, notwithstanding the
Closing and the delivery of any instruments of conveyance, each party shall
indemnify, defend and hold harmless the other party hereto from, for and against
any loss, damage, liability or deficiency (including, without limitation,
attorneys’ fees and other costs and expenses) arising out of or resulting from
any inaccuracy in any representation or the breach of any warranty made by such
party, and any failure of such party to duly perform or observe any term,
provision, covenant, agreement or condition hereunder to be performed or
observed by such party.

9. Release. Except to enforce the terms of this Agreement, each of the parties
hereto and each of their respective estates, successors, assigns, affiliates,
agents, attorneys and employees (the “Releasors”), hereby release the other
party hereto and their respective estates, successors, assigns, affiliates,
agents, attorneys, employees, officers and directors (the “Releasees”) from any
and all liabilities, claims, actions, causes of action, suits, debts, accounts,
damages, injuries or demands of whatever kind or nature (including any claims
for attorneys’ fees), arising in connection with the EBR Debt or the Smith Debt,
which any of the Releasors had, now have, or may have against any of the
Releasees, whether fixed, liquidated or contingent, whether arising in law or at
equity, whether known or unknown, whether accrued or to accrue, whether asserted
by way of claim, counterclaim, cross-claim, action for indemnity, contribution
or otherwise.

10. Expenses. Each party hereto acknowledges that it shall be responsible for
any and all expenses, fees, and other costs incurred by such party as a result
of or relating to this Agreement or the transactions contemplated hereby.

11. Survival of Provisions. The representations and warranties set forth in this
Agreement shall survive the execution and delivery hereof and the performance by
the parties of their respective obligations hereunder, and shall remain in full
force and effect.

12. Further Assurances. Each party hereto shall take any and all action and
shall execute, deliver and file any and all documents, instruments and
agreements that may be requested by any other party hereto in writing, at any
time, in order to effect the transactions contemplated hereby and the purposes
hereof.

13. Assignment and Binding Effect. This Agreement and the respective rights and
obligations of the Company and Smith hereunder may not be assigned by either of
them. Any attempted assignment shall be void and ineffective. This Agreement
shall be binding upon the successors of the parties hereto, and shall benefit
those successors.

 

3



--------------------------------------------------------------------------------

14. Termination, Amendments and Waivers. This Agreement may not be terminated,
modified, amended or waived except by and to the extent expressly set forth in a
writing signed by the party to be charged therewith, which shall be effective in
accordance with its term.

15. Entire Agreement. This Agreement and the documents and instruments delivered
simultaneously with the execution and delivery hereof contain the entire
agreement and understanding of the parties hereto regarding the transactions
contemplated hereby, supersede any prior or contemporaneous agreement, offer or
representation, oral or written, by any party hereto.

16. Governing Law. This Agreement, all documents and instruments delivered
hereunder and the transactions contemplated hereby and thereby shall be governed
by and construed in accordance with the laws of the State of Florida as
currently in effect and subject to applicable principles of international law.
In the event that any party hereto is required to enforce compliance with the
terms hereof, as a result of the failure to comply on the part of another party,
the prevailing party shall be entitled to attorney’s fees (including those of
appeal and cost in enforcing compliance hereunder), the losing party being
responsible to pay such fees and costs to the prevailing party.

17. Counterparts. This Agreement may be executed by the parties in any number of
counterparts and each executed copy shall be an original for all purposes
without accounting for other copies. Any facsimile signature shall be deemed a
manually executed and delivered original.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or have caused to be
executed this Agreement in their respective names and on their behalf as of the
date first above written.

 

Witnesses:

    DEVCON INTERNATIONAL CORP.

/s/ KENNETH PAULSEN

   

By:

 

/s/ Stephen J. Ruzika

kenneth Paulsen

   

Name:

 

Stephen J. Ruzika

     

Title:

 

Chief Executive Officer and

President

 

Witnesses:

   

BHAMAS CONSTRUCTION &

DEVELOPMENT LTD.

/s/ KENNETH PAULSEN

   

By:

 

/s/ Stephen J. Ruzika

Kenneth Paulsen

   

Name:

 

Stephen J. Ruzika

     

Title:

  President

 

Witnesses:

   

/s/ Kim Fank

   

/s/ Donald L. Smith, Jr.

Kim Fank

   

Donald L. Smith, Jr.

       

 

5